Case: 11-15683        Date Filed: 02/15/2013    Page: 1 of 9

                                                                     [DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________

                                         No. 11-15683
                                   ________________________

                          D.C. Docket No. 9:10-cv-81397-DTKH


THE YACHT CLUB ON THE
INTRACOASTAL CONDOMINIUM
ASSOCIATION, INC.,

                                                   Plaintiff - Appellee,

versus


LEXINGTON INSURANCE COMPANY,
JAMES RIVER INSURANCE COMPANY,
foreign corporations,

                                                   Defendants - Appellants.

                                   ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                       (February 15, 2013)

Before TJOFLAT and MARTIN, Circuit Judges, and BUCKLEW,* District Judge.

BUCKLEW, District Judge:

__________________________


*Honorable Susan C. Bucklew, Senior United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 11-15683    Date Filed: 02/15/2013   Page: 2 of 9




I. Background

      This appeal arises out of insurance contracts between Appellee-Plaintiff The

Yacht Club on the Intracoastal Condominium Association, Inc. (“The Yacht

Club”) and Appellant-Defendant Lexington Insurance Company (“Lexington”)

and Appellant-Defendant James River Insurance Company (“James River”).

Lexington provided The Yacht Club with primary property insurance coverage,

while James River provided excess coverage. The Yacht Club contends that its

property was damaged by Hurricane Wilma on October 24, 2005, and as a result, it

made claims under both insurance policies.

      The Yacht Club first notified Lexington of the existence of its claim on May

21, 2010, when its counsel sent a letter of representation to Lexington and

requested certain policy information. On July 27, 2010, The Yacht Club provided

Lexington with formal notice of its loss. On October 1 and 14 of 2010, Lexington

requested a proof of loss, examination under oath, and various other

documentation pursuant to provisions in the Lexington insurance policy.

Specifically, Lexington’s insurance policy required, among other things, that: (1)

The Yacht Club “[g]ive [Lexington] prompt notice of the loss or damage,” and (2)

The Yacht Club “[s]end [Lexington] a signed, sworn statement of loss containing

the information [Lexington] request[s] to investigate the claim” within 60 days

after Lexington’s request. [R: Tab 2]. Additionally, Lexington’s policy contains


                                         2
                Case: 11-15683     Date Filed: 02/15/2013   Page: 3 of 9

the following provision: “No one may bring a legal action against us under this

Coverage Part unless . . . [t]here has been full compliance with all of the terms of

this Coverage Part.” [R: Tab 2].

         The Yacht Club filed suit against Lexington on October 12, 2010. The

parties do not dispute that The Yacht Club did not provide a sworn proof of loss

prior to filing suit, nor do they dispute that The Yacht Club did submit a sworn

proof of loss to Lexington on November 29, 2010. At the time The Yacht Club

filed suit, Lexington was still conducting its investigation of The Yacht Club’s

claim.

         James River, meanwhile, first received notice of The Yacht Club’s claim on

October 8, 2010, and it was added as a party to the lawsuit against Lexington on

October 22, 2010. The James River policy provides that The Yacht Club “shall

complete and sign a sworn proof of loss within sixty (60) days after the occurrence

of a loss.” [R: Tab 2]. Additionally, the James River policy provides that “[n]o

one may bring a legal action against us under this Policy unless . . . [t]here has

been full compliance with all of the terms of this Policy.” [R: Tab 2]. James River

was still conducting its investigation into the claim when it was named as a

defendant in the underlying lawsuit. However, The Yacht Club never submitted a

sworn proof of loss to James River, and James River never formally denied the

Yacht Club’s claim.

         In the amended complaint, The Yacht Club asserted three claims: (1)




                                           3
                  Case: 11-15683      Date Filed: 02/15/2013       Page: 4 of 9

declaratory judgment against Lexington,1 (2) breach of contract against Lexington

for failing to pay The Yacht Club’s claim, and (3) breach of contract against James

River for failing to pay The Yacht Club’s claim. On December 29, 2010, almost

two-and-a-half months after The Yacht Club filed suit, Lexington sent a letter to

The Yacht Club in which Lexington refused to further consider The Yacht Club’s

claim, stating:

       It is Lexington’s position that the Insured is in breach of the policy by
       electing to file suit prematurely prior to complying with the [policy’s]
       post lost conditions . . . . As a result, Lexington hereby rejects The
       Yacht Club[’s] . . . Proof of Loss. . . . [T]he insured has materially
       prejudiced Lexington’s right to investigate the claim prior to suit.

[Dist. Ct. Doc. No. 58-20].

       Thereafter, in August of 2011, Lexington and James River filed motions for

summary judgment, and the district court held a hearing on the motions on

October 12, 2011. On October 24, 2011, the district court ordered the parties to

supplement the record by “demonstrating whether, at the time the complaint was

filed, either Lexington or James River had made a specific refusal to pay [The

Yacht Club’s] claim.” [Dist. Ct. Doc. No. 77]. The parties’ filings showed that it

was undisputed that neither Lexington nor James River made a specific refusal to

pay The Yacht Club’s claim prior to The Yacht Club filing suit.

       On November 2, 2011, the district court concluded that the claims at issue

were not ripe for adjudication. With respect to the breach of contract claims, the


       1The Yacht Club sought a declaratory judgment that the Lexington policy is valid and
enforceable, that The Yacht Club had a valid and enforceable right to property coverage for the
hurricane damage, and that certain provisions in the insurance policy were void and unenforceable.

                                                4
                Case: 11-15683    Date Filed: 02/15/2013   Page: 5 of 9

district court pointed out that under Florida law, a specific refusal to pay an

insurance claim is the breach that triggers the cause of action. The district court

found that neither insurance company had denied The Yacht Club’s claim and

concluded that the breach of contract claims were not ripe for adjudication. With

respect to the claim for a declaratory judgment against Lexington, the district court

concluded that “prudential considerations of judicial efficiency” counseled against

finding that the claim was ripe and that the court did not perceive any hardship to

the parties that would result from that conclusion. [R: Tab 4].

      Because the district court concluded that the breach of contract claims at

issue were not ripe for adjudication, the court dismissed the case without prejudice

for lack of subject matter jurisdiction and did not rule on the pending motions for

summary judgment. Thereafter, Lexington and James River filed the instant

appeal, in which they argue that the district court erred in dismissing the case for

lack of subject matter jurisdiction. Instead, they argue that the district court

should have granted their summary judgment motions and dismissed the case with

prejudice.

II. Standard of Review

      This Court reviews the district court’s dismissal without prejudice for lack

of subject matter jurisdiction due to ripeness concerns under the de novo standard

of review. See Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir. 2006)(citations

omitted).

III. Ripeness


                                           5
               Case: 11-15683      Date Filed: 02/15/2013     Page: 6 of 9

      If a case is not ripe for adjudication, the court will lack subject matter

jurisdiction over the case. See id. This Court has described the ripeness doctrine

as follows:

              The ripeness doctrine involves consideration of both
              jurisdictional and prudential concerns. Article III of the
              United States Constitution limits the jurisdiction of the
              federal courts to cases and controversies of sufficient
              concreteness to evidence a ripeness for review. Even when
              the constitutional minimum has been met, however,
              prudential considerations may still counsel judicial
              restraint.

              The ripeness doctrine protects federal courts from engaging
              in speculation or wasting their resources through the
              review of potential or abstract disputes. The doctrine seeks
              to avoid entangling courts in the hazards of premature
              adjudication. The ripeness inquiry requires a determination
              of (1) the fitness of the issues for judicial decision, and (2)
              the hardship to the parties of withholding court
              consideration. Courts must resolve whether there is
              sufficient injury to meet Article III's requirement of a case
              or controversy and, if so, whether the claim is sufficiently
              mature, and the issues sufficiently defined and concrete, to
              permit effective decisionmaking by the court.

Digital Properties, Inc. v. City of Plantation, 121 F.3d 586, 589 (11th Cir.

1997)(internal citations and quotation marks omitted).

      Appellants argue that the district court erred in concluding that the case was

not ripe for adjudication. With respect to The Yacht Club’s claims against

Lexington, this Court finds that such claims were ripe.

      At the time that the lawsuit was filed, Lexington had not yet denied The

Yacht Club’s claim. While some Florida courts have stated that a breach of

insurance contract claim accrues when the insurance company denies the claim,

                                            6
               Case: 11-15683     Date Filed: 02/15/2013    Page: 7 of 9

see Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885, 892 (Fla. 2003); Palma Vista

Condominium Ass’n of Hillsborough County, Inc. v. Nationwide Mut. Fire Ins.

Co., Inc., No. 8:09-CV-155-T-27EAJ, 2010 WL 4274747, at *6 (M.D. Fla. Oct. 7,

2010), Appellants argue that an insurance company’s denial of the claim is not a

prerequisite to suit. In support of their argument, Appellants cite several cases in

which the courts ruled on the breach of contract claims despite the fact that the

insurance company did not deny the insurance claim prior to the filing of the

lawsuit. See Swaebe v. Federal Ins. Co., 374 Fed. Appx. 855 (11th Cir. 2010);

Starling v. Allstate Ins. Co., 956 So. 2d 511 (5th DCA 2007); Goldman v. State

Farm Fire General Ins. Co., 660 So. 2d 300 (Fla. 4th DCA 1995); Ro-Ro

Enterprises, Inc. v. State Farm Fire & Cas. Co., 1994 WL 16782171 (S.D. Fla.

June 22, 1994). The weakness in Appellants’ argument, however, is that in these

cases, either the insurance company denied the insurance claim after the lawsuit

was filed (Swaebe and Starling) or the court did not address the issue of the

insurance company’s failure to deny the insurance claim (Goldman and Ro-Ro).

      This Court is not persuaded by Appellants’ argument that the breach of

contract claims in the instant case were ripe at the time the lawsuit was filed, given

that neither insurance company had denied the insurance claims at that time.

However, this conclusion does not end the Court’s inquiry, because ripeness can

be affected by events occurring after the case is filed. See Blanchette v.

Connecticut General Ins. Corps., 419 U.S. 102, 140 (1974)(stating that “ripeness is

peculiarly a question of timing[;] it is the situation now rather than the situation at


                                           7
                 Case: 11-15683         Date Filed: 02/15/2013         Page: 8 of 9

the time of the District Court's decision that must govern”); Henley v. Herring,

779 F.2d 1553, 1555 (11th Cir. 1986)(considering events subsequent to the filing

of the complaint, stating that ripeness is a question of timing, and concluding that

the case was ripe when the district court ruled); Principal Life Ins. Co. v. Alvarez,

No. 11-21956-CIV, 2011 WL 4102327, at *4 (S.D. Fla. Sept. 14, 2011)(stating

that even if the case was not ripe when it was filed, the case was ripe on the date

that the district court ruled); World Holdings, LLC v. Federal Republic of

Germany, 794 F. Supp.2d 1341, 1345 n.7 (S.D. Fla. 2011), aff’d, 701 F.3d 641

(11th Cir. 2012).

        By December 29, 2010, Lexington had made it clear that it would not

further consider The Yacht Club’s claim, and as such, Lexington denied the claim

at that time.2 Thus, by the time that the district court issued its ruling on

November 2, 2011 dismissing the case, The Yacht Club’s breach of contract claim

(as well as its declaratory judgment claim) against Lexington were ripe for review.

See Swaebe, 374 Fed. App’x at 857-58 (insurance company denied insurance

claim after lawsuit was filed, and the lower court ruled on the summary judgment

motion); Starling, 956 So. 2d at 512-14 (same). Accordingly, the district court

erred in concluding that these claims were not ripe and dismissing the case.3


        2The Court notes that the Yacht Club has acknowledged that Lexington’s December 29, 2010
letter was a denial of its claim. [Dist. Ct. Doc. No. 85].
       3Lexington asks us to decide whether it is entitled to summary judgment based on its
contention that The Yacht Club filed suit prior to complying with all conditions precedent to
bringing suit, but we decline to do so. Instead, we remand the case to the district court to decide this
issue.

                                                   8
                 Case: 11-15683         Date Filed: 02/15/2013         Page: 9 of 9

        While the district court erred with respect to The Yacht Club’s claims

against Lexington, the district court did not err with respect to The Yacht Club’s

breach of contract claim against James River. It is undisputed that The Yacht

Club never submitted a sworn proof of loss to James River and that James River

has not formally notified The Yacht Club that it has denied the claim.4 Given that

James River has not formally denied the Yacht Club’s claim, a breach of contract

claim against James River is premature. Accordingly, the district court did not err

in concluding that The Yacht Club’s breach of contract claim against James River

was not ripe and was due to be dismissed without prejudice.

IV. Conclusion

        Accordingly, the decision of the district court is AFFIRMED IN PART

AND REVERSED AND REMANDED IN PART: The decision is affirmed as to

the dismissal without prejudice of the breach of contract claim against James

River. The decision is reversed as to the dismissal of the breach of contract and

declaratory judgment claims against Lexington. On remand, the district court is

directed to rule on the merits of Lexington’s motion for summary judgment.




        4Furthermore, James River, as the excess insurer, could not be required to pay the claim
unless and until Lexington paid its $5,000,000 policy limits. The James River policy provides the
following: “[James River] will pay for direct physical loss or damage to Covered Property caused
by or resulting from any Covered Cause of Loss in excess of coverage provided by the primary . .
. policy[] . . . . This Policy shall follow the terms, definitions, conditions and exclusions of [the]
primary policy . . . . This Policy will apply only after the primary and underlying insurer(s) have paid
the full amount of their respective ‘ultimate net loss’ liability . . . .” [R: Tab 2].

                                                   9